Exhibit 10.7

 

[g178683koi001.jpg]

 

EXECUTION VERSION

 

JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

 

September 17, 2010

 

To:

American Equity Investment Life Holding Company

 

6000 Westown Parkway

 

West Des Moines, IA 50266

 

Attention:

Treasurer

 

Telephone No.:

(515) 221-0002

 

Facsimile No.:

(515) 221-9947

 

 

 

Re:

Amendment to Call Option Transaction

 

This letter agreement (this “Amendment”) amends the terms and conditions of the
Call Option Transaction (the “Transaction”) evidenced by the letter agreement
between JPMorgan Chase Bank, National Association, London Branch (“Dealer”) and
American Equity Investment Life Holding Company (“Counterparty”) dated as of
September 16, 2010 (the “Confirmation”).

 

1.             Definitions.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Confirmation.

 

2.             Representations and Warranties of Counterparty.  Each of the
representations and warranties made pursuant to the Agreement and the
Confirmation on the Trade Date are hereby deemed to be repeated on the date
hereof as if references to the Trade Date were references to the date hereof.

 

3.             Amendments.  The Confirmation is hereby amended by:

 

(a)           increasing the “Number of Options” from 170,000 to 200,000; and

 

(b)           decreasing the Applicable Percentage from (i) a fraction,
expressed as a percentage, (A) the numerator of which is 110 and (B) the
denominator of which is 170, to (ii) 55%.

 

4.             Effectiveness.  This Amendment shall become effective upon
execution by the parties hereto.  Upon the effectiveness of this Amendment, all
references in the Confirmation to the “Transaction” will be deemed to be to the
Transaction as amended hereby.  Except as amended hereby, all the terms of the
Transaction and provisions in the Confirmation shall remain and continue in full
force and effect and are hereby confirmed in all respects.

 

5.             Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

6.             Governing Law.  The provisions of this Amendment shall be
governed by the laws of the State of New York law (without reference to choice
of law doctrine).

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

 

Very truly yours,

 

 

 

 

 

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

 

 

 

By:

/s/ Santosh Sreenivasan

 

 

Authorized Signatory

 

 

Name: Santosh Sreenivasan

 

 

Accepted and confirmed
as of the Trade Date:

 

American Equity Investment Life Holding Company

 

 

 

 

 

By:

/s/ John M. Matovina

 

Authorized Signatory

 

Name: John M. Matovina

 

Title: Chief Financial Officer & Treasurer

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------